      Case 5:18-cv-00680-JKP-RBF Document 77 Filed 09/30/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RUSSELL ZINTER, JACK MILLER,                   §
BRIAN HOWD, JAMES A. MEAD,                     §
JOSEPH BRANDON PIERCE, MARK                    §               5-18-CV-00680-JKP-RBF
BROWN, DAVID BAILEY, JUAN                      §
GONZALESJR, KEVIN EGAN,                        §
JONATHON GREEN, JAMES                          §
SPRINGER,                                      §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
CHIEF JOSEPH SALVAGGIO ET AL.                  §
                                               §
                  Defendants.                  §

                                           ORDER

       The Court is in receipt of the parties’ respective advisories regarding whether this case

should remain stayed, and the Court would like to address this matter with counsel. See Dkt. No.

76.

       IT IS ORDERED THAT this case is set for a telephonic attorney status conference on

October 13, 2020 at 1:00 pm. The following call-in information applies to this setting:

              Toll free number: 877-402-9753
              Access code: 8309798
              Participant Security Code: 93075

Counsel must call at least 10 minutes before the start of the hearing and check in with the

Courtroom Deputy, Ms. Amy Jackson. The use of speaker phones is prohibited during a

telephonic appearance.

       IT IS SO ORDERED.

       SIGNED this 30th day of September, 2020.




                                     RICHARD B. FARRER
                                     UNITED STATES MAGISTRATE JUDGE
